                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 FREDERICK BOUNASISSI and
 STACEY BOUNASISSI,                    HONORABLE JEROME B. SIMANDLE

                    Plaintiffs,
                                               Civil Action
         v.                               No. 17-1028 (JBS/KMW)

 PHH MORTGAGE SERVICES INC.,
                                              MEMORANDUM OPINION
                    Defendant.


SIMANDLE, District Judge:

     This matter originally arises from a state-court foreclosure

action    against    Plaintiffs   Frederick    and   Stacey   Bounasissi

(collectively, “Plaintiffs”) in the Superior Court of New Jersey,

Burlington Country, Chancery Division. In this federal action,

Plaintiffs allege, among other things, that Defendant PHH Mortgage

Services, Inc. (“Defendant”) violated the Real Estate Settlement

Procedures Act (“RESPA”) and RESPA’s Regulation X when it proceeded

with a foreclosure sale on Plaintiffs’ home, despite the fact that

Plaintiffs were engaged in a loan modification process at the time.

Currently pending before the Court is Plaintiffs’ motion for

default judgment. For the following reasons, Plaintiffs’ motion

will be denied. Moreover, counsel for Plaintiffs will be ordered

to show cause why the Complaint should not be dismissed with

prejudice. The Court finds as follows:
     1.      On February 15, 2017, Plaintiffs filed the instant ten-

count Complaint in the U.S. District Court for the District of New

Jersey alleging, inter alia, that Defendant violated RESPA and

RESPA’s Regulation X when it proceeded with the foreclosure sale

despite Plaintiffs’ involvement in a loan modification process,

and that Defendant was unjustly enriched by its conduct, engaged

in   unconscionable    commercial   practices   including   fraud   and

misrepresentation, and violated the Truth in Lending Act, Fair

Debt Collection Practices Act and the New Jersey Consumer Fraud

Act. [Docket Item 1 at ¶¶ 65-73, 81-88, 90, 93-96, 99-100, 102-

104, 110-111.] Plaintiffs also inexplicably claim that Defendant

is liable for civil penalties under the federal criminal statute

for wire fraud, 18 U.S.C. § 1343. [Id. at ¶¶ 108.]

     2.      The Clerk of Court issued Summons as to Defendant on

February 16, 2017. [Docket Item 2.] According to an affidavit of

service filed by Plaintiffs upon the docket on October 8, 2017

[Docket Item 3], Defendant was duly served on July 28, 2017, more

than 150 days after Summons was issued. Plaintiffs requested

default against Defendant on April 5, 2018 [Docket Item 7], which

the Clerk of Court entered four days later. Plaintiffs then filed

the pending motion for default judgment [Docket Item 11], which is

unopposed.

     3.      Federal Rule of Civil Procedure 55(b)(2) authorizes

courts to enter a default judgment against a properly served

                                    2
defendant who fails to a file a timely responsive pleading. See

Fed. R. Civ. P. 55(b)(2). Before granting default judgment, a court

must determine whether: (1) the plaintiff produced sufficient

proof of valid service and evidence of jurisdiction; (2) the

unchallenged facts present a sufficient cause of action; and (3)

the circumstances otherwise render the entry of default judgment

“proper.” Teamsters Health & Welfare Fund of Phila. v. Dubin Paper

Co., No. 11–7137, 2012 WL 3018062, at *2 (D.N.J. July 24, 2012)

(internal citations omitted). The determination of whether default

judgment is proper depends on: (1) whether the plaintiff will be

prejudiced; (2) whether the defendant has a meritorious defense;

and (3) whether the default was the result of the defendant's

culpable conduct. United States v. $55,518.05 in U.S. Currency,

728 F.2d 192, 194-95 (3d Cir. 1984).

     4.        As an initial matter, the undersigned expresses serious

doubt that, on the facts alleged in the Complaint, the Court has

jurisdiction over this matter in light of the Rooker-Feldman

doctrine. The Court also finds that Plaintiffs’ claims are likely

barred    by    New   Jersey’s   entire       controversy   doctrine.   Finally,

Plaintiffs do not appear to have timely served Defendant pursuant

to Fed. R. Civ. P. 4(m), which requires service within 90 days of

the issuance of the summons; Plaintiffs did not move to enlarge

time for service. Accordingly, the Court may lack jurisdiction and



                                          3
Defendant likely has several meritorious defenses. Plaintiffs are,

therefore, not entitled to default judgment.

     5.     Moreover, the Court will, upon its own motion, order

counsel for Plaintiffs to show cause why the instant matter should

not be dismissed under well-settled law of the Rooker-Feldman

doctrine and New Jersey’s entire controversy doctrine as applied

to situations of this type.

          6. Plaintiffs are attempting to overturn a state court

foreclosure judgment by seeking relief in this Court. Under the

Rooker-Feldman doctrine, the Court lacks jurisdiction to hear such

a claim. See, e.g., Otto v. Wells Fargo Bank, N.A., 693 F. App’x

161, 163 (3d Cir. 2017) (“To the extent that [the plaintiff’s]

complaint can be read to include a request for the District Court

to overturn or negate the state court judgment of foreclosure, we

agree that the Rooker-Feldman doctrine bars the suit.”) (internal

citations omitted); King v. Wells Fargo Bank, N.A., No. 18-cv-

11316 (JBS/JS), 2018 WL 6522917, at *4 (D.N.J. Dec. 12, 2018)

(barring federal suit attempting to overturn or negate a state

court judgement of foreclosure); see also In re Madera, 586 F.3d

228, 232-34 (3d Cir. 2009); In re Knapper, 407 F.3d 573, 580-83

(3d Cir. 2005).

     7.     In addition, New Jersey’s entire controversy doctrine

likely bars Plaintiffs’ claims in this case. This doctrine requires

litigants    to   assert   all   affirmative   claims   relating   to   the

                                     4
controversy between them in one action, and to join all parties

with a material interest in the controversy, or be forever barred

from bringing a subsequent action involving the same underlying

facts. King, 2018 WL 6522917, at *4. Plaintiffs failed to join

Defendant in the original proceeding in the Superior Court of New

Jersey and may not do so now. Moreover, Plaintiffs did not join

Defendant in a previous federal suit, which was dismissed with

prejudice. See Bounasissi v. New York Life Ins. & Annuity Corp.,

No. 15-cv-7585 (JBS/JS), 2016 WL 4697333, at *1 (D.N.J. Sept. 6,

2016)    (case   involving   the   same   Plaintiffs   arising   from   same

foreclosure action). In any event, Plaintiffs have had ample

opportunity to raise all claims related to this foreclosure action

and New Jersey’s entire controversy doctrine likely prevents them

from attempting to raise these claims here.

        8.   Finally, Plaintiffs do not appear to have timely served

Defendant pursuant to Fed. R. Civ. P. 4(m). Under Rule 4(m), if a

plaintiff fails to serve a defendant within 90 days after the

complaint is filed the Court must dismiss the action without

prejudice against the defendant or order that service be made

within a specified time. Plaintiffs filed the Complaint on February

15, 2017 and served the Defendant 163 days later, on July 28, 2017.

Plaintiffs have provided no explanation for their failure to timely

serve Defendant.



                                      5
        9.     For   the   foregoing   reasons,   the   Court   will   deny

Plaintiffs’ motion for default judgment. Additionally, counsel for

Plaintiffs must show cause within fourteen days why the Complaint

should not be dismissed with prejudice for lack of jurisdiction

under    the   Rooker-Feldman    doctrine    and/or   because   Plaintiffs’

claims are barred by New Jersey’s entire controversy doctrine.

Plaintiff’s counsel wall also be ordered to show cause within

fourteen days why the Complaint should not be dismissed without

prejudice for lack of timely service pursuant to Federal Rule of

Civil Procedure 4(m). An accompanying Order shall be entered.



June 21, 2019                               s/ Jerome B. Simandle s
Date                                       JEROME B. SIMANDLE
                                           U.S. District Judge




                                       6
